[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant Emily Thrasher appeals from her conviction for assault, in violation of R.C. 2903.13. In her sole assignment of error, Thrasher argues that her conviction is against the manifest weight of the evidence. After reviewing the record, we cannot conclude that the trier of fact lost its way and created such a manifest miscarriage of justice that we must reverse the conviction and order a new trial. Therefore, Thrasher's conviction is not against the manifest weight of the evidence.1 Thrasher is essentially arguing that the testimony of the state's witnesses was not credible, but matters as to the credibility of evidence are for the trier of fact to decide.2 Accordingly, we overrule Thrasher's assignment of error and affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Doan and Winkler, JJ.
1 See State v. Thompkins (1997), 78 Ohio St.3d 380, 678 N.E.2d 541;State v. Allen (1990), 69 Ohio App.3d 366, 590 N.E.2d 1272.
2 State v. DeHass (1967), 10 Ohio St.2d 230, 227 N.E.2d 212, paragraph one of the syllabus.